Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cesare Sclafani on 09/08/2021.

Claim 1 has been amended as follows: 
	A cabin front wall structure of a vehicle, comprising: 
a dash panel constituting a front wall of a cabin of a vehicle;
an accelerator bracket attached to the dash panel, and used for mounting an accelerator pedal;
a brake bracket attached to the dash panel at a position spaced from the accelerator bracket in a vehicle width direction, and used for mounting a brake pedal; and 
the connection member is disposed between the dash panel and the brake bracket and the accelerator bracket,
wherein the dash panel has a column hole into which a steering column is inserted;
wherein the accelerator bracket is arranged on a right side of the column hole in the vehicle width direction;
wherein the brake bracket is arranged on a left side of the column hole in the vehicle width direction; and
wherein the connection member is arranged above the column hole.

Allowable Subject Matter
Claims 1 and 5 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616